DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
                                                            Status of claims
Claims 1, 2, 4-6, 8 and 9 as amended on 8/25/2022 are presently pending and under examination.
Claim Rejections - 35 USC § 112
Indefinite
Claim 4 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation drawn to incorporation of "at least a second organism” in a mixture with Faecalibacterium, milk protein and yeast. There is insufficient antecedent basis for this limitation in the claim because claim 1 already recites 2 “organisms” that are: 1) Faecalibacterium and 2) yeast. In alternative, it is unclear r whether yeast component is an “organism” (probiotic) or an extract from yeast.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/096809 (Van Neerven et al), the reference by Musa et al (“The Potential Benefits of Probiotics in Animal Production and Health”. Journal of Animal and Veterinary Advances, 2009, 8 (2), pages 313-321), the reference by Lucas et al (“Postnatal Development of Bacterial Population in the Gastrointestinal Tract of Calves”, Folia Microbiol, 2007, 52 (1), pages 99-104) and US 2010/0247489 (Saur-Brosch).
The cited document WO 2011/096809 (Van Neerven et al) teaches a composition for oral administration to animals (page 5, line 26) or to mammalian subjects including neonatal subjects (page 5, lines 22-26), wherein the composition comprises: 
1) Faecalibacterium (page 19, lines 10-12; page 5, lines 23-26; page lines 10-20); 
2) at least a second organism or probiotics that are Lactobacillus acidophilus, L. lactis, L. plantarum, Bifidobacterium longum, B. bifidum. B. thermophilus (see from line 22 on page 12 to page 13, line 25); and 
3) milk protein such as casein or whey proteins (page 17, lines 25-28; page 11, line 10-11).
The cited document WO 2011/096809 (Van Neerven et al) teaches that probiotic organisms are provided in effective amounts about 105 CFU to 1013 CFU per g of the composition (page 12, lines 19-21) as intended to improve and to develop immune system, to inhibit pathogens, to assist in maintenance of well-being (page 12, lines 17-18; page 11, lines 17-20; page 19, line 4), thereby, for improving feed efficiency or weight gain within the broadest reasonable meaning of the claims. 
Thus, the cited document WO 2011/096809 (Van Neerven et al) teaches incorporation of the same 3 major components as encompassed by the pending claims 5 and 8. But the cited document WO 2011/096809 (Van Neerven et al) does not explicitly recite the use of “two or more stains of freeze-dried bovine” probiotics. 
However, the cited document WO 2011/096809 (Van Neerven et al) teaches and suggests incorporation of several beneficial probiotic strains into beneficial nutritional compositions (see page 12-13). Moreover, the prior art clearly acknowledges, recognizes and teaches that combinations of several probiotic strains increase beneficial health effects compared to individual strains; for example: see reference by Musa et al at page 314, col.1, par. 2, last 3 lines). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate “two or more strains” of probiotic bacteria including beneficial Faecalibacterium bacteria into nutritional composition with a reasonable expectation in success in increasing beneficial health effects of the probiotic bacteria as it is clearly recognized by the cited prior art. 
Further, in the composition for oral administration to animals of the cited document WO 2011/096809 (Van Neerven et al) probiotics are “commensal” bacteria (page 2, last line) including “commensal” Faecalibacterium (page 4, last line); but in the particular embodiment the probiotics appear to be are sourced from human subjects. However, the prior art clearly acknowledges, recognizes and teaches that the potential beneficial probiotic strains are normal inhabitants of the target species; for example: see reference by Musa et al at page 314, col. 1, par. 2, last 3 lines). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate in the nutritional composition the probiotic bacteria derived from the same animal species for which the nutritional composition is intended. Thus, one of skill in the art would obviously select “bovine” bacteria including bovine Faecalibacterium for incorporation into nutritional composition intended for “bovine” animals because prior art clearly teaches selection of potential probiotics from normal inhabitants of the target species (reference by Musa) and because Faecalibacterium is commonly present in bovine animals including neonatal calves (see abstract of the cited reference by Lucas). Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	Further, although the cited document WO 2011/096809 (Van Neerven et al) is silent with regard whether or not the “freeze-dried” cells of bacterial probiotics are used for providing nutritional compositions, however it is well known that probiotic-containing nutritional compositions are made with “freeze-dried” bacterial cells that are preserved by lyophilization for stabilization of live and biologically active bacterial cells. For example: see par. 0202 of the cited US 2010/0247489 (Saur-Brosch), which discloses probiotic-containing nutritional compositions for oral administration to animals including Faecalibacterium (par. 0103) and including bovine animals or cattle (par. 0108).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate in the nutritional composition the “freeze-dried” probiotic bacteria including “freeze-dried” Faecalibacterium because it is a common practice in the prior art as intended to provide for viability and stabilization of biological activities of beneficial bacterial cells. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary, with regard to limitation drawn to the use of “two or more strains of freeze-dried bovine” Faecalibacterium in the nutritional composition as intended for bovine animals. 
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Furthermore, with regard to claimed forms of the nutritional compositions (as applied to claims 6 and 9), the cited WO 2011/096809 (Van Neerven et al) discloses forms of probiotic-containing compositions as oral delivery vehicle suitable for oral administration to animals including gel and powder (page 18, lines 21-24). The cited US 2010/0247489 (Saur-Brosch) discloses animal nutritional probiotic-containing composition forms including capsules (par. 0109).
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-2, 4-6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/096809 (Van Neerven et al), the reference by Musa et al (“The Potential Benefits of Probiotics in Animal Production and Health”. Journal of Animal and Veterinary Advances, 2009, 8 (2), pages 313-321), the reference by Lucas et al (“Postnatal Development of Bacterial Population in the Gastrointestinal Tract of Calves”, Folia Microbiol, 2007, 52 (1), pages 99-104) and US 2010/0247489 (Saur-Brosch) as applied to claims 5, 6, 8 and 9 above, and further in view of Musa et al (“The Potential Benefits of Probiotics in Animal Production and Health”. Journal of Animal and Veterinary Advances, 2009, 8 (2), pages 313-321).
The cited references WO 2011/096809 (Van Neerven et al), Musa et al, Lucas et al and US 2010/0247489 (Saur-Brosch) as above. 
The cited document WO 2011/096809 (Van Neerven et al) is relied upon for the teaches of a composition for oral administration to animals, wherein the composition comprises the same 3 major components as required for the claimed composition including: 1) Faecalibacterium; 2) at least a second organism or probiotics that are various Lactobacillus and Bifidobacterium); and 3) milk protein such as casein or whey proteins (as explained above). 
But the cited document WO 2011/096809 (Van Neerven et al) is silent about “yeast” as a component of the nutritional composition. However, it is noted that the cited document teaches the use of “yeast extract” as a substrate for growth of beneficial probiotics (page 24, line 7), what suggests “yeast” component as a suitable prebiotic in the probiotic-containing compositions. 
Although the cited document WO 2011/096809 (Van Neerven et al) is silent about incorporation of “yeast” as a probiotic into nutritional composition for animals, nevertheless the prior art clearly acknowledges, recognizes and teaches that yeast probiotics such as Saccharomyces cerevisiae are commonly used in the probiotic- containing compositions for bovine or ruminant animals; for example: see reference by Musa et al at page 314, col. 1, par. 2, last 3 lines; that combinations of probiotics  increase beneficial health effects (see Musa at page 314, col.1, par. 2, last 3 lines) including improved growth rates and feed efficiency (see Musa at page 314, col. 2, last par.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add an yeast probiotic to the bacterial probiotic-containing composition of the cited WO 2011/096809 (Van Neerven et al) with a reasonable expectation in success in providing beneficial nutritional composition for animals because yeast is commonly used in the probiotic-containing  nutritional compositions for animals and because combinations of various probiotics increase beneficial health effects of the compositions including improved animal growth rates and feed efficiency as recognized by the cited prior art. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 8/25/2022 have been fully considered but moot in view of new grounds of rejection necessitated by amendment. 
Claim rejection under 35 U.S.C. 101 has been withdrawn because the presently claimed composition comprises “freeze-dried” cells of probiotic bacteria that are not present or found in nature as cells preserved by lyophilization (freeze-drying).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
December 13, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653